DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/19/2020 and 12/16/2021 have been entered and considered by the examiner.  

The closest prior art is shown below.
Gautam (US 2014/0247829) teaches routing packets that includes leaf network devices, spine network devices, and a border gateway protocol controller (Abstract). Gautam further teaches there can be multiple internal switches in one unit (Fig. 3), but he does not show that each of these internal switches are each connected to the other switches in the internal group.  In Figs. 4-6, he shows that only certain of the switches are connected to each other.
Przygienda (US 11050679) teaches providing a large Clos network having at least one top of fabric (ToF) node, a plurality of internal nodes, and a plurality of leaf nodes (Abstract). Przygienda further teaches the switches at one level such as the Leaf or Top of Rack switches are each connected to all switches at another level but not to other switches at the same level.  Since the switches in the claim are all internally part of the same node, they would be at the same level.
Gafni (US 2018/0316613) teaches a plurality of switches, including one or more leaf switches and one or more spine switches (Abstract). Gafni further teaches there are 
Shalev (US 2017/0187629) teaches a method including receiving, from a user application, data to be transmitted from a source address to a destination address using a single connection through a network (Abstract). Shalev further teaches at one level are connected to all switches at another level but not the all of the switches at the same level.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 5/20/2020 have been fully considered, and these remarks and amendments have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a Clos topology network has a plurality of mesh networks connected in a Clos topology arrangement, where each of the mesh networks include at least three internal switches where all of the internal switches are connected to all other internal switches include in each of the individual mesh networks, as substantially described in independent claim 1.  
These limitations, in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art of record. Claims 2-19 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474